IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,330


EX PARTE CHRISTOPHER DON MATTHEWS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
IN CAUSE NO. F96-23352-Q FROM THE 204TH

DISTRICT COURT OF DALLAS COUNTY



 Per Curiam.

O P I N I O N


	Applicant was convicted of the offense of possession of methamphetamine and
sentenced to a ten-year term of imprisonment.  We filed and set his post-conviction
application for writ of habeas corpus to determine the proper remedy when an inmate is
denied release to discretionary mandatory supervision after being given inadequate notice of
when he would be reviewed, and is not given adequate notice before any further review for
mandatory supervision.  Shortly after the cause was submitted, however, this Court was
notified by the Parole Division of the Texas Department of Criminal Justice that the applicant
was approved for release on mandatory supervision on June 5, 2006, and was actually
released on June 27, 2006.  We therefore dismiss the application as moot.

Delivered: November 15, 2006
Do Not Publish